DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/2/2022.
Election/Restrictions
Newly amended claims 1-6, 8-10 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented claims and the claims as amended are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially mode of function and operation.  The previously presented claims were directed to two distinct unmixed compositions A and B, while the claims as amended are directed to a mixture of compositions A and B.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 8-10 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 11-20 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/3/2020.

Response to Arguments/Amendments
All of Applicant’s arguments filed 3/2/2022 have been fully considered.
In view of the withdrawal of claims 1-6, 8-10 and 21 Applicants remarks will be addressed to the extent that they apply to claims 22-23.
Applicant argues that Shimada teaches tanks A and B to be mixed equally and the ratios of Hiki are closer to 1:1, furthermore, the Examiner states that the featured ratio is merely an intended result, and provides no legal basis for this allegation. 
This is not persuasive as the instant claims examined, claims 22-23, are not directed to an effervescent composition comprising a mixture of compositions (a) and (b), the claims are directed to a kit comprising a booster and a shampoo in separate chambers/container, wherein the booster and shampoo are dispensed at a claimed ratio.  As the instant claims are directed to products and not methods of use, the step of dispensing A and B in a certain ratio is seen as a recitation of intended use. As discussed below Hike and Shimada, makes obvious gel compositions (I) and (II) comprising the claimed structure which reads on the claimed compositions (a) and (b), therefore, absent evidence to the contrary, the compositions of Hiki and Shimada are capable of being mixed in any desired ratio, absent evidence to the contrary.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  

New Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “the ratio of booster composition to shampoo ranges from about 1:20 to 1:4” the ratio as claimed is referring to the ratio of the booster and shampoo composition when present inside the separate compartments.  This ratio was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention as the specification only discusses a dispensed and mixing ratio of about 1:20 to 1:4.  This is a new matter rejection. Applicant can overcome the rejection by amending the claim to recite “the ratio of booster composition to shampoo dispensed/mixed to form an effervescent composition ranges from about 1:20 to 1:4”
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiki (US 2015/0056296) and Kim (US 2014/028819), as evidenced by Braun (US 2012/0095120). Hiki is cited on the 9/14/2020 IDS.
The instant claims are directed to a kit comprising composition (a) and composition (b) in separate containers or chambers, wherein composition (a) and (b) are dispensed to form an effervescent composition at a ratio of 1:20 to 1:4 to form an effervescent cleaning composition.  The dispensed ratio is interpreted as a recitation of intended use as the claims are directed to products and not methods of use, thus the patentability of the claimed rest on the actual product (i.e. composition (a) and composition (b) in separate containers or chambers) and not the manner in which this product is used (i.e. dispensed at a particular ratio).
Hiki discloses a skin composition for application to the skin comprising a kit for a carbon-dioxide-containing composition, by means of selecting the combination of a gel composition (I) containing a hydrophobically modified alkyl cellulose, an acid, and water, and a gel composition (II) containing sodium alginate, a carbonate, and water, it is possible to obtain uniform mixing by means of a two-agent mixing device, uniform generation of carbon dioxide, and the prevention of dripping down when applied to skin (Abs).
Hiki teaches the gel composition (I) to comprise an acid, preferred acids include citric acid  [0037-38].  The composition is further taught to comprise water, preferably in amounts ranging from 90-99.5%.  The acid is taught to be present in amounts ranging from 0.5-3% [0039-0041].  
While Hiki doesn’t teach the gel composition (I) to be a shampoo, this is recitation of intended use.  The prior art makes obvious the structural limitations of the shampoo (presence of acid and water), therefore, the composition claimed is capable of used as a shampoo.
Hiki teaches the gel composition (II) to contain alginic acid as a thickening agent, however, the composition can contain other thickening agents such as polymers (natural, semisynthetic, synthetic), inorganic substances, etc.  Examples of thickening agents include locust bean gum, xanthan gum, sodium polyacrylate, etc. [0048-0049 and 0051]. Thus, it would have been prima facie obvious to add a 2nd thickening agent such as xanthan gum or locust bean gum as taught by Hiki.
The gel composition (II) further contains a carbonate, preferably sodium hydrogen carbonate and is taught to be used in amounts ranging from 0.01-10% [0060] (also known as sodium bicarbonate, as evidenced by Braun [0030]. The composition also contains water in amounts ranging from 70-99.9% [0062].  The gel composition (II) of Hiki reads on the claimed booster composition.
Hiki further teaches that the compositions are preferably place in a two-agent mixing device such that gel compositions (I) and (II) are separately stored (reading on 1st and 2nd compartments/chambers) and they come into a mixed state when discharge to outside [0070].
Regarding the kit and container of claim 23: The mixing device of Hiki is taught to be a two-agent mixing device including: a storage section 1 that stores the gel composition (I); a storage section 2 that stores the gel composition (II); a mixing section that mixes the gel compositions (I) and (II); a supply section 1 that supplies the gel composition (I) stored in the storage section 1 to the mixing section; a supply section 2 that supplies the gel composition (II) stored in the storage section 2 to the mixing section; and a discharge section that is coupled to the mixture to discharge a mixture of the gel composition (I) and the gel composition (II) to outside. Here, the mixing section may be provided with stirring means for stirring the supplied gel compositions (I) and (II), or the supply section 1 and the supply section 2 may communicate with each other to mix the gel compositions (I) and (II). Further, for example, the gel composition (I) stored in the storage section 1 and the gel composition (II) stored in the storage section 2 may be supplied to the mixing section under a pressure such as an external pressure to be mixed together [0071].
Regarding the phrases “wherein the ratio of booster composition and the shampoo composition dispensed…1:4” of 23 this is a recitation of intended use and the composition need only be capable of being mixed in the claimed ratios.  As discussed above Hike, makes obvious gel compositions (I) and (II) comprising the claimed structure which reads on the claimed compositions (a) and (b), therefore, absent evidence to the contrary, the composition of Hiki is capable of being mixed in any desired ratio, absent evidence to the contrary.  
Claim 23 recites “wherein the container is configured… to form an effervescent cleansing composition.” This is a recitation of intended use.  The prior art makes obvious the structural limitations claims and teaches the compositions (I) and (II) can be dispensed via pressure and mixed together in desired ratios, therefore the container is seen as being configured to be capable of dispensing the composition (I) and (II) substantially simultaneously in any desired ratio.
However, Hiki does not teach the gel composition (II) (i.e. the booster composition) to comprise an anionic terpolymer specifically polyacrylate crosspolymer-6.
Kim discloses cosmetic compositions for application to the skin that comprise thickening agents selected from sodium polyacrylate starch, polyacrylate crosspolymer-6, xanthan gum and locust bean gum (Abs).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective foiling date of the claimed invention to modify the teachings of Hiki with those of Kim and use polyacrylate crosspolymer-6 as the 2nd thickening agent instead of xanthan gum or locust gum, as these are all recognized the by the prior art to be functionally equivalent thickening agents as they are all taught by the prior art to be used for the same purpose and the substitution of one functional equivalent for another is prima facie obvious.
While Hiki does not teach the gel composition (II) to be a booster composition, this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art makes obvious the structural components present in the booster composition, the composition the prior art is capable of being a booster composition.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US 2016/0067155), as evidenced by Cosmetic Ingredient Review and Braun (US 2012/0095120). Shimada is cited on the 10/7/2019 IDS.
The instant claims are directed to a kit comprising composition (a) and composition (b) in separate containers or chambers, wherein composition (a) and (b) are dispensed to form an effervescent composition at a ratio of 1:20 to 1:4 to form an effervescent cleaning composition.  The dispensed ratio is interpreted as a recitation of intended use as the claims are directed to products and not methods of use, thus the patentability of the claimed rest on the actual product (i.e. composition (a) and composition (b) in separate containers or chambers) and not the manner in which this product is used (i.e. dispensed at a particular ratio).
Shimada discloses cosmetic product which can generate a carbon dioxide gas to cause foaming by a simple method and having excellent usability. Provided is a cosmetic product comprising a first composition and a second composition different from the first composition as constituent elements of the cosmetic product and which foams by mixing the first composition and the second composition, wherein the first composition is a liquid or creamy composition containing a bicarbonate and/or a carbonate, and the second composition is a liquid or creamy composition containing an α-hydroxy acid and/or a saturated dibasic acid (Abs).  
Example 5 of Shimada discloses a first composition (Tank A) comprising:
Water;
5.5% sodium hydrogen carbonate – also called sodium bicarbonate, as evidenced by Braun [0030];
0.8% polyacrylate crosspolymer-6.
While Shimada does not teach this to be a booster composition, this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art anticipates the structural components present in the booster composition, the composition the prior art is capable of being a booster composition.
Shimada teaches that for tank A components, (8), (12) and (14) were dissolved in (1), and (2) to (13) were added sequentially, and dissolved uniformly.
Example 5 further teaches a composition (tank B), comprising:
Polyglyceryl-10 diisostearate – a non-ionic surfactant used in cleansing compositions, as evidenced by Cosmetic ingredient review, thus reading on cleansing surfactant;
Water; and
Citric acid.
While Shimada doesn’t teach composition in tank B to be a shampoo, this is recitation of intended use.  The prior art makes obvious the structural limitations of the shampoo, therefore, the composition claimed is capable of being a shampoo.
Shimada further teaches that tank A and B to be separate compartments in a single package, reading on a system, kit and multi-chamber container as recited by instant claim 21-23.
Regarding the phrases “wherein the ratio of booster composition and the shampoo composition dispensed…1:4” of claim 23 this is a recitation of intended use and the composition need only be capable of being mixed in the claimed ratios.  As discussed above Shimada anticipates the claimed compositions (a) and (b), and absent evidence to the contrary, the compositions of Shimada are capable of being mixed in any desired ratio, absent evidence to the contrary.  
Claim 23 recites “wherein the container is configured… to form an effervescent cleansing composition.” This is a recitation of intended use. The prior art anticipates the structural limitations claims and teaches that the components of Tank A and B can be mixed, which forms a fine foam (i.e. effervescent composition) which would be capable of being used right away, thus the limitation of the claims have been met.  
Claim 23 recites “wherein the container is configured… to form an effervescent cleansing composition.” This is a recitation of intended use.  The prior art makes obvious the structural limitations claims and teaches the components of Tank A and B to be dispensed and mixed form an effervescent composition, therefore the container is expected to be capable of dispensing the components substantially simultaneously.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613